El Juez Asociado Señoii Wole,
emitió la opinión del tribunal.
José Rodríguez fué acusado del delito de asesinato por haber disparado y dado muerte a Andrés Encarnación, cono-cido también por Andrés Osorio. Luego de celebrado el juicio el jurado le declaró culpable de homicidio voluntario y la corte le sentenció a dos años de presidio con trabajos forzados. Los señalamientos de error son: primero, que la sentencia (sic) es contraria a la prueba; y segundo, que la corte actuó movida por pasión, prejuicio y parcialidad.
El resumen de la prueba hecho por el acusado en su ale-gato es como sigue: En la noche del 11 al 12 de octubre de 1930 se celebraba un baile en la casa de Valeriano Hernández, en el barrio Barraza, de Carolina, y en él se encontraba, entre otras personas, el acusado José Rodríguez. Comenzado el baile, se presentó un grupo de hombres, entre los cuales se encontraba el interfecto, Andrés Osorio, y les fué permitido entrar a la casa con objeto de tomar parte en el baile. Al poco rato de su llegada, se suscitó entre alguno o algunos de ese grupo, y alguno o algunos de los que ya estaban en la casa, un disgusto que, según algunos testigos, no pasó de un intercambio de palabras, y, según otros, llegó a vías de he-cho, culminando en botellazos, puñetazos, etc. Cuando Va-leriano Hernández dió por terminado el baile y ordenó que se desalojara la casa, el grupo de Osorio salió a pie por la carretera con dirección a Santuree, y al poco rato Rodríguez y otros salieron en igual dirección, con el objeto de acompa-ñar hasta su casa a algunas jóvenes que estaban en el baile, y como a dos kilómetros de distancia y después que quedaron *72las jóvenes en su casa, casi frente a ésta, se armó una refriega general entre ambos bandos. Finalmente, cuando se aparta-ron los contendientes, alguien del grupo de Rodríguez dis-paró un tiro, y con ese motivo el interfecto y su gente se re-tiraron corriendo, y al momento se oyeron dos o tres dis-paros más que no se ba determinado precisamente de dónde partieron. Algunos testigos dicen que vieron a Osorio caer mientras corría, y otros dicen que no lo vieron porque la ca-rretera formaba una curva en ese sitio, pero lo cierto es que Osorio apareció tendido a un lado de la carretera, muerto de una herida de bala.
Ésta es la versión del acusado, mas por la prueba el jurado tenía derecho a creer del testimonio de testigos oculares que el disparo fatal procedió del acusado Rodríguez. El ape-lante en su alegato discute el caso tal cual si se tratara de un asunto de prueba circunstancial. Llama nuestra aten-ción hacia el hecho de que el doctor declaró que después de haber sido herido Osorio, sólo pudo haber caminado una corta distancia y de este testimonio, y quizá de algo más, el acu-sado se forjó la teoría de que no se demostró ante el jurado que el disparo que ocasionó la muerte a Osorio procedía del acusado. Este sostiene que el supuesto disparo que de él pro-cedió fué en todo caso hecho antes de que el interfecto co-menzara a correr y que por consiguiente debió haber sido un disparo posterior el que efectivamente ocasionó la muerte a Osorio.
Convenimos con el fiscal en que la declaración del doctor es del todo consistente con la idea de que Osorio después de haber sido herido corrió un corto trecho y en realidad uno o más de los testigos declararon que Osorio cayó antes de do-blar una supuesta curva y a una distancia algo menor de la que según el doctor podía caminar.
La prueba fué indubitada respecto a que el disparo que produjo la muerte a Osorio le fué hecho hacia el frente, y tendió a demostrar que él estaba vuelto hacia el grupo que *73le perseguía antes de recibir el disparo fatal, y la inferencia era que éste difícilmente le pndo ser hecho mientras hnía.
Igualmente convenimos con el fiscal en que la prueba ten-dió a demostrar que Rodríguez dijo “Hay que quemar a esos de Santurce a tiros,” y que el jurado tenía derecho a consi-derar este testimonio al determinar la culpabilidad del acusado.
Ninguna de las partes ha discutido el punto, pero es du-doso, por lo menos, que Rodríguez no fuera un autor del delito, aun si no hizo el disparo que le produjo la muerte a Osorio. Artículo 36 del Código Penal; El Pueblo v. Vélez, 32 D.P.R. 382.
Cuando el acusado fué arrestado por el jefe de la policía, negó haber tomado participación en la refriega o que tu-viera revólver. Durante el juicio ocupó la silla de los tes-tigos e igualmente negó que portara un revólver.
No hallamos nada en los autos que demuestre que la corte o el jurado actuaran, con prejuicio.

Bebe confirmarse la sentencia.